FILED
                                                                                             12/13/2021
                                                                                               12/03/2021
                                                                                          Bowen Greenwood
                                                                                          CLERK OF THE SUPREME COURT
                                                                                              Case Number: PR 21-0004
             IN THE SUPREME. COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 21-0004

                                          PR 21-0004                          FILED
                                                             C     1VED DEC 0 3 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Suprerne Court
                                                                              State of Montana
                                                           DEC 13 2021
 IN RE THE PETITION OF
                                                         Bowen GreenwaRDER
 JOSHUA S. MIREL                                       Clerk of Suprerne Cour:
                                                          Statp nt Montana




       Joshua S. Mirel has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since March 2017.
       IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to. the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana
                         r%
      DATED this              day of December, 2021.

                                                  For the Court,




                                                                   Chic f Justice